Citation Nr: 1725196	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  13-18 639A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-traumatic stress disorder (PTSD) with chronic depressive disorder.


REPRESENTATION

Appellant represented by:	Leann Baker, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1969 to March 1971.  His service awards and decorations include the Combat Infantryman Badge, Bronze Star Medal, and Gallantry Cross.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the VA Regional Office (RO) in New York, New York.

In April 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript is of record.

In July 2016, the Board assigned a 50 percent rating for PTSD from the beginning of the claim.  Because an updated VA examination was necessary to consider a higher rating, the issue of entitlement to a rating in excess of 50 percent for PTSD was remanded to the Agency of Original Jurisdiction (AOJ) for further development.

The requested development has been substantially completed, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Throughout the appeal period, the Veteran's PTSD with chronic depressive disorder has been productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as anxiety, intrusive thoughts and flashbacks of his Vietnam service, chronic sleep impairment to include nightmares, suicidal ideation, some impaired long-term memory impairment and impulse control, disturbances of motivation and mood, and difficulty in establishing and maintaining effective social relationships.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD with chronic depressive disorder have not been met or approximated at any time during the pendency of the claim.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Rating

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Consistent with the facts found, the rating may be higher or lower for periods of the time under review on appeal, that is, the rating may be "staged."  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the Rating Formula, a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is awarded when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationship.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  Id.

Symptoms listed serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).  When evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  See 38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.

The Veteran's PTSD with chronic depressive disorder has been rated as 50 percent disabling since the filing of his claim, pursuant to DC 9411. He seeks a higher rating.

Turning now to the relevant facts in this case, the evidence shows that the Veteran was referred to VA for a Primary Care Mental Health consultation in January 2011 due to depressive and PTSD symptoms, to include skin picking, which resulted in a diagnosis of depressive disorder.  In a January 2011 VA addendum, the Veteran was noted to have had long-standing depressive symptoms, poor sleep, anhedonia, anxiety, sluggishness, increased isolative behavior, and cognitive dulling.  He lived alone, due to a 6 year separation from his girlfriend of 31 years, and reported that in 2010 he was admitted to the hospital for one day due to a panic episode.

According to VA Psychiatry Notes dated February 2011 to January 2012, the Veteran's mood was described as euthymic to mildly anxious during therapy sessions.  He reported ongoing anxiety, depression, and nail/skin picking with no increased benefit from prescribed medication.  The Veteran's memory and concentration were grossly intact with logical and goal oriented thought processes and good impulse control.  Further, he denied suicidal or homicidal ideation and hallucinations.  He experienced insomnia and anhedonia.  Diagnoses included major depressive disorder (likely recurrent), chronic PTSD, a relationship problem, a history of opiate/Percocet abuse, and cannabis dependence.

In January 2012, the Veteran checked into Four Winds Hospital, a non-VA hospital, due to increased depression and suicidal ideation.  He reported severe sleep difficulties and nightmares; increased anxiety and depression in the past 7 months; no appetite and a 40 pound weight loss; and feelings of hopelessness and helplessness.  He was diagnosed with PTSD and depressive disorder.

In conjunction with his claim, the Veteran was afforded VA examinations in July 2011 and September 2016.  In July 2011, the Veteran reported depression, a history of panic attacks, avoidance of social situations, losing his temper easily, frequent thoughts about his combat experiences, disrupted sleep patterns and dreams about Vietnam.  Upon examination, the Veteran's memory and concentration were grossly intact with logical and goal oriented thought processes and good impulse control.  The Veteran denied suicidal or homicidal ideation, delusions, and hallucinations.  He reported infrequent panic attacks and disturbed sleep patterns resulting in occasional fatigue during the day. The Veteran was diagnosed with PTSD and chronic depressive disorder NOS, representing a progression of PTSD. The examiner stated that the Veteran had occasional decreases in work efficiency or intermittent periods of inability to perform occupational tasks but generally functioned satisfactorily.

Though the examiner noted that the Veteran was socially isolated in September 2016, the Veteran reported maintaining weekly contact with both step-children, socializing twice a month at the local NYPD precinct and going for long walks daily.  The Veteran indicated that he had increased "patrol" due to the influx of people of Asian descent in the neighborhood.  The Veteran's diagnosed PTSD and depressive disorder remained essentially unchanged and included symptoms of depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  Addendum opinions in December 2016 stated that the Veteran is relatively isolated, but still maintains some meaningful and stabilizing social contacts with family and long-term acquaintances.  However, the Veteran found it difficult to control his anxiety when interacting with other people and would have particular difficulty dealing with people or places that are similar to those involved in the traumatic events that caused his PTSD symptoms, including people of a particular ethnic group, groups of people at once, or places that are small and cramped.

During his 2016 Board hearing, the Veteran testified regarding the impact his PTSD and depression have on his life.  He stated that as a result of his service in Vietnam he now has sleep difficulties to include nightmares regarding his Vietnam experience, panic attacks, and improving problems with long-term memory and impulse control.  The Veteran reported a bit of difficulty with long-term memory and that he had learned to control his impulses with treatment and age.

Having considered all the evidence of record and the applicable law, the Board finds that a rating in excess of 50 percent is not warranted. 

Throughout the appeal period, the Veteran's PTSD and depression resulted in occupational and social impairment with reduced reliability and productivity.  Though the Veteran struggled with chronic sleep impairment and establishing and maintaining social relationships, the Board notes that he retired from a working 15 years as a union sheet metal worker after being injured on the job, was involved in a romantic relationship that lasted 31 years, and maintains appropriate social relationships with individuals at the local police department and his adult stepchildren.

The Board finds that the Veteran's time in Four Winds Hospital was an outlier and not in keeping with the remainder of the Veteran's medical record.  Throughout his treatment, the Veteran has consistently denied suicidal ideation, including at his follow-up appointment the day after being discharged from Four Winds Hospital.  Though the Veteran admitted using cannabis to improve his sleep at his Board hearing, he denied use of any other substance, and clarified that his only negative interaction with law enforcement was not the result of any aggression on his part and resulted in the charges being dropped.

The Board recognizes that the Veteran believes he is entitled to a higher rating. However, the weight of the evidence and the Veteran's lay testimony support a 50 percent rating for the Veteran's PTSD and depression.

The evidence does not show and the Veteran does not claim occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); or an inability to establish and maintain effective relationship.  There is no evidence of gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of closes relatives, own occupation, or own name

The preponderance of the evidence is against the assignment of a higher rating for the Veteran's service-connected PTSD.  The findings needed for a higher evaluation were not demonstrated.  Since the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable.  38 U.S.C.A. § 5107 (b).  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The Board has considered the Veteran's claim and assigned the appropriate rating for his PTSD based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims for increased ratings.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


